Case: 18-10450      Document: 00514798376         Page: 1    Date Filed: 01/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-10450
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                  Summary Calendar                         FILED
                                                                     January 16, 2019
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk

                     Plaintiff-Appellee

v.

MICHAEL DEMON NIXON,

                     Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-189-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Michael Demon Nixon appeals his above-guidelines 105-month sentence
on his guilty plea conviction for being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). In support of his guilty plea, he stipulated
that he possessed a pistol that had previously been shipped and transported in
interstate and foreign commerce. Now on appeal, he argues for the first time
that his guilty plea was not supported by a sufficient factual basis to establish


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10450     Document: 00514798376      Page: 2    Date Filed: 01/16/2019


                                  No. 18-10450

a violation of § 922(g)(1) because that statute should be construed to reach only
firearms that moved in interstate commerce in response to the defendant’s
conduct or in the recent past.      Nixon concedes that his challenge to the
sufficiency of his factual basis is foreclosed by this court’s decision in United
States v. Fitzhugh, 984 F.2d 143, 145-46 (5th Cir. 1993), but he suggests that
his proposed construction of § 922(g)(1) is supported by the Supreme Court’s
decision in Bond v. United States, 572 U.S. 844 (2014), and he wishes to
preserve the issue for further review.
      Federal Rule of Criminal Procedure 11(b)(3) “requires a district court
taking a guilty plea to make certain that the factual conduct admitted by the
defendant is sufficient as a matter of law to establish a violation of the statute
to which he entered his plea.” United States v. Trejo, 610 F.3d 308, 313 (5th
Cir. 2010).   Although Nixon argues that an unpreserved objection to the
sufficiency of the factual basis for his guilty plea should not be subject to plain-
error review, he concedes that this court has held to the contrary. See id.
      In Fitzhugh, 984 F.2d at 146, this court rejected an indistinguishable
challenge to the sufficiency of a factual basis, concluding that “a convicted
felon’s possession of a firearm having a past connection to interstate commerce
violates § 922(g)(1).” The Supreme Court’s decision in Bond did not address
§ 922(g)(1) or abrogate this holding. See Bond, 572 U.S. at 848; see also United
States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014) (discussing this court’s rule
of orderliness). As Nixon concedes, the district court’s finding that there was
a sufficient factual basis for his guilty plea was not a clear or obvious error in
light of this case law. See Puckett v. United States, 556 U.S. 129, 135 (2009).
The judgment of the district court is AFFIRMED. The Government’s motions
for summary affirmance and, alternatively, for an extension of time to file an
appellate brief are DENIED.



                                         2